           Case 2:17-cv-04540-WB Document 110 Filed 01/07/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF PENNSYLVANIA

-----------------------------------------------------------------
COMMONWEALTH of PENNSYLVANIA, et al., :
                                                                  :
                                   Plaintiffs                     :   Case No. 2:17-cv-04540-WB
                                                                  :
                                v.                                :   Hon. Wendy Beetlestone
                                                                  :
DONALD J. TRUMP, et al.                                           :
                                                                  :
                                   Defendants.
                                                                  :
-----------------------------------------------------------------



            CONSENT MOTION FOR LEAVE TO APPEAR AS AMICI CURIAE
                AND TO FILE A BRIEF AMICI CURIAE IN SUPPORT OF
              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

         Non-parties American Nurses Association, American College of Obstetricians &

Gynecologists, American Academy of Nursing, American Academy of Pediatrics, and

Physicians for Reproductive Health (“Health Professional Organizations”) move this Court for

an Order, in the form attached, granting them leave to appear as amici curiae and to file a Brief

Amici Curiae.

         All parties have given blanket consent to the participation of amici in this proceeding.

Recognizing the Court’s discretion over amicus participation, however, the Health Professional

Organizations respectfully submit a Memorandum in support of their Motion for Leave. The

Health Professional Organizations’ proposed Brief Amici Curiae in support of the Plaintiffs’

Motion for a Preliminary Injunction is attached as Exhibit A to that Memorandum.
        Case 2:17-cv-04540-WB Document 110 Filed 01/07/19 Page 2 of 3



                                       Respectfully submitted:


                                          /s/ Lisa A. Mathewson
                                       Lisa A. Mathewson
                                       PA Bar. No. 77137
                                       The Law Offices of Lisa A. Mathewson, LLC
                                       123 South Broad Street, Suite 810
                                       Philadelphia, PA 19109
                                       (215) 399-9592
                                       lam@mathewson-law.com


                                       Bruce H. Schneider*
                                       Michele L. Pahmer*
                                       Gilana Keller*
                                       Stroock & Stroock & Lavan LLP
                                       180 Maiden Lane
                                       New York, NY 10038
                                       (212) 806-5636

                                       Attorneys for Amici Curiae

                                       *Not admitted in the Eastern District of PA

Dated: January 7, 2019
         Case 2:17-cv-04540-WB Document 110 Filed 01/07/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

       I certify that on this date I served via electronic filing a true and correct copy of the

foregoing Consent Motion with Proposed Order, Memorandum of Law in support, and the

Exhibit thereto (proposed Brief Amici Curiae) on all parties of record.


                                                         /s/ Lisa A. Mathewson
                                                       Lisa A. Mathewson

January 7, 2019
